DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 09, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remarks on Allowable Subject Matter
Claims 1-6 and 9-22.
The following is an examiner’s statement of reasons for allowance:
Examiner considers applicant’s arguments in pages 9-12 remarks regarding independent claims 1, 10 and 16 are persuasive and applicant amended independent claims 1, 10 and 16 to overcome the prior art rejection. Examiner believes specifically to improve search techniques can improve user search experiences. Examiner believes the limitation of “generating, by a server, multiple geographic grids according to acquired location information of a set of service providers, wherein each geographic grid contains one or more service providers from the set of service providers; 
receiving, by the server and from an electronic device operated by a user, a presentation request for a search page when the user opens a search application installed on the electronic device, wherein the presentation request includes information for a target location corresponding to a location of the electronic device acquired after the user inputs the presentation request at the electronic device; and 
in response to receiving the presentation request for the search page: 
determining, by the server, a first administrative region, wherein the target location resides in the first administrative region; 
obtaining, by the server, a first keyword associated with search popularity, wherein the first keyword has a search popularity meeting a first condition in [[a]] the first administrative region, and the search popularity of the first keyword includes a search frequency for searching the first keyword within a preset time period in the first administrative region; 
determining, by the server, a second geographic region based on the target location, wherein the second geographic region includes one or more geographic grids of the multiple geographic grids; 
determining, by the server from the set of service providers, one or more service providers contained in the second geographic region; 
selecting, by the server and based on ordering the one or more service providers contained in the second geographic region in a descending order according to frequency indexes associated with each service provider, at least one service provider having a frequency index meeting a second condition in the second geographic region;
obtaining, by the server, preset information from the at least one service provider as a second keyword, wherein the second keyword includes brand name of the at least one service provider; and 
providing, by the server and to the electronic device, the first keyword and the second keyword for presentation in the search page of the electronic device" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendments in claims 1, 10 and 16 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, generating, by a server, multiple geographic grids according to acquired location information of a set of service providers, wherein each geographic grid contains one or more service providers from the set of service providers; 

in response to receiving the presentation request for the search page: 
determining, by the server, a first administrative region, wherein the target location resides in the first administrative region; 
obtaining, by the server, a first keyword associated with search popularity, wherein the first keyword has a search popularity meeting a first condition in [[a]] the first administrative region, and the search popularity of the first keyword includes a search frequency for searching the first keyword within a preset time period in the first administrative region; 
determining, by the server, a second geographic region based on the target location, wherein the second geographic region includes one or more geographic grids of the multiple geographic grids; 
determining, by the server from the set of service providers, one or more service providers contained in the second geographic region; 
selecting, by the server and based on ordering the one or more service providers contained in the second geographic region in a descending order according to frequency indexes associated with each service provider, at least one service provider having a frequency index meeting a second condition in the second geographic region;

providing, by the server and to the electronic device, the first keyword and the second keyword for presentation in the search page of the electronic device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/PAVAN MAMILLAPALLI/           Primary Examiner, Art Unit 2159